DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10: Claim 10 recites the limitation "and t is independently" in line 12 and “each u is independently” in line 14.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change the dependency of claim 10 from claim 1 to claim 8, which includes structures having the “t” and “u” variables.
Regarding claim 11: Claim 11 is unclear in that 
    PNG
    media_image1.png
    99
    241
    media_image1.png
    Greyscale
 is called a dihalogenated compound, but does not have a halogen.  Further in line 13, the moiety “X” has a definition, but is not found in 
Regarding claim 16: Claim 16 recites the limitation "the cosolvent" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change the dependency of claim 16 from claim 11 to claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 7-10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. “Hydrogen Bonding in Cardo Copoly(aryl ether ketone)s and Its Effects on the Gas Permeation Behavior”.  (used int the citations below as “the Hydrogen-Bonding Journal article”).
Regarding claims 1, 7, and 10: The Hydrogen-Bonding Journal article teaches a polyisoindolinone/PEK-C/PEK-H random copolymer (col. 2, last paragraph) where the PEK-H is 
    PNG
    media_image2.png
    171
    465
    media_image2.png
    Greyscale
(col. 3).  There is 50 mol% of this monomer (second paragraph under “Experimental Section”, HPP becomes this structural unit. The Hydrogen-Bonding Journal article teaches R1 is hydrogen, p and q are 0, and x is 1. There is 0 mole percent of the claimed arylene ether ketone units, which overlaps the claimed range.  While the reference also teaches the unclaimed PEK-C monomer, the instant claim language states “comprising” which indicates that the claim is open to additional, unclaimed elements. Further the reference teaches the glass transition temperature to be greater than 150 °C (Figure 3). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the 
Regarding claims 8 and 9: The arylene ether ketone units are optional since they can be present in an amount of 0 mole percent.  The Hydrogen-Bonding Journal article does not teach these units.
Regarding claim 19: The Hydrogen-Bonding Journal article teaches casting a film/article (bottom of column 3).
Regarding claim 20: The Hydrogen-Bonding Journal article teaches shaping/casting a film/article (bottom of column 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-10 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 10, 12, and 14-20 of U.S. Patent No. 10,640,645. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent requires 1-99 weight percent of a polyarylether ketone, which reads on the isoindolinone ether ketone units claimed, and the claimed isoindolinone ether ketone units and arylene ether ketone units claimed in the instant application claim 1. Claim 2 of the patent reads on claim 3 of the instant, claim 3 of the patent reads on claim 6 of the instant. Claim 4 of the patent reads on claim 4 of the instant. Claim 9 of the patent reads on claim 2 of the instant. Claim 10 of the patent reads on claim 3 of the instant. Claim 12 of the patent reads on claim 5 of the instant. Claim 14 of the patent reads on claim 7 of the instant. Claim 15 of the patent reads on claim 8 of the instant. Claim 16 of the patent reads on claim 9 of the instant. Claim 17 of the patent reads on claim 10 of the instant. Claim 18 of the patent reads on claim 18 of the instant. Claim 19 of the patent reads on claim 19 of the instant and claim 20 of the patent reads on claim 20 of the instant.

Allowable Subject Matter
Claims 2-6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Hydrogen-Bonding Journal article is the closest prior art but does not teach the properties of claims 2-6, which are properties related to the method of making and the purification, so that the properties cannot be said to be inherent to the polymer composition. The Hydrogen-Bonding Journal article does not manufacture the polyisoindolinone with the claimed dihalogenated compound, but uses a different method than that claimed. The Hydrogen-Bonding Journal article does not teach additives, particulate filler, or reinforcing agents.  These features are neither disclosed nor suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other cited articles by Wang et al. also teach the polymer and are substantially similar to the applied reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767